 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    GAYLE LAYNE,                                              Case No. 2:17-cv-02434-JAD-PAL
 8                                            Plaintiff,                      ORDER
             v.
 9
      C.R. BARD, INC., et al.,
10
                                          Defendants.
11

12          This matter is before the court on the parties= failure to file a joint pretrial order as required
13   by LR 26-1(e)(5) and the court’s scheduling order. The Order extending the Discovery Plan and
14   Scheduling Order (ECF No. 19) filed January 5, 2018, required the parties to file a joint pretrial
15   order required by LR 26-1(e)(5) no later than December 31, 2018. Dispositive motions were not
16   timely filed and the Joint Pretrial Order is overdue. Accordingly,
17          IT IS ORDERED that
18          1.      Counsel for the parties shall file a joint pretrial order which fully complies with the
19                  requirements of LR 16-3 and LR 16-4 no later than January 30, 2019. Failure to
20                  timely comply will result in the imposition of sanctions up to and including a
21                  recommendation to the District Judge of case dispositive sanctions.
22          2.      The disclosures required by Fed. R. Civ. P. 26(a)(3) and any objections thereto shall
23                  be included in the pretrial order.
24          DATED this 16th day of January 2019.
25

26
                                                               PEGGY A. LEEN
27                                                             UNITED STATES MAGISTRATE JUDGE
28
                                                           1
